DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 8 is objected to because of the following informalities:  The added term “complimentary in shape” (line 8) appears to be typo and should recite complementary.  Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozkurt (“Weldability of MMC Plates by Friction Stir Welding at Low Welding Parameters”, Materials and technology, 2011, NPL of record) in view of Guo et al. (Friction stir welded joints of aluminum alloys, Materials Science and Engineering, 2012, see attached NPL), Mishra et al. (“Friction stir welding and processing”, Materials Science and Engineering.
Regarding claim 1, Bozkurt discloses a method for joining neutron absorbing materials together (welding of MMCs- abstract), the method comprising:
a) providing a first workpiece and a second workpiece (MMC plates) each having a first major surface opposite a second major surface (top and bottom surfaces) and a first edge that is opposite a second edge (side edges), the first and second edges extending between the first and second major surfaces (fig. 1), the first and second workpieces formed of metal matrix composite material comprising a neutron absorbing material (Al-based MMC with ceramic particles such as SiC, B4C or TiC-pg. 407); 
b) positioning the edges of the first and second metal matrix composite plates together to form a butt joint extending along a plane (butting edges of plates- fig. 1- pg. 408), whereby the first major surface of the first plate is substantially flush with the first major surface of the second plate;
c) contacting the first major surfaces of both plates with a rotary tool (FSW tool) to frictionally heat the first and second plates at the butt joint to a plastic condition, whereby the rotary tool applies an axial pressure to the butt joint and the axial pressure is applied in a direction that is coplanar with the plane (vertical plane defined by the edges at the butt joint); 
d) intermingling plastic metal matrix composite material from the first and second plates together at the butt joint (pg. 408); and 
e) cooling the intermingled plastic metal matrix composite material (cooled to room temperature after completion of FSW) to a solid state forming a welded 
	Bozkurt discloses Al-based MMCs being used in aerospace and transportation industries, but does not mention a nuclear storage container. However, such application is known in the art. Guo teaches friction stir welding of AA1100-B4C MMC alloys, which is mainly used spent nuclear fuel storage and transportation applications owing to their good mechanical properties, thermal conductivity and specific ability of capturing neutrons (pg. 149- right column- 2nd paragraph). Guo discloses that FSW of MMCs and monolithic metals has become an important research topic in recent years and is attractive as well as cost-effective for many applications (pg. 149- Introduction). Accordingly, one skilled in the art would appreciate that Al-based MMC alloys would be joined to form a monolithic spent nuclear fuel basket. Consequently, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform friction stir welding of AA1100-B4C MMC alloy workpieces in the method of Bozkurt in order to produce a nuclear fuel storage basket/container because it would provide desired mechanical properties, thermal conductivity and specific ability of capturing neutrons, as suggested by Guo.
	Concerning butt joint temperature
Bozkurt discloses that the heating temperature is 215-220 °C (420-430 °F) at lower rotation speed and 255-270 °C (490-518 °F) at higher rotation speed at 15 mm from the weld center (pg. 410- Temperature measurements). This implies basic welding knowledge that stir zone (weld center) temperature is higher than surrounding zones (TMAZ and HAZ). Mishra describes typical temperature distribution for friction stir welds citing several references (pg. 14). Mishra shows the temperature chart of exemplary Al-alloy, wherein the temperature in the weld center nugget ranges from 420-475°C (788-887 °F) and gradually declines to 250-300°C (482-572 °F) at a distance ranging to about 10 mm from edge of the center nugget (pg. 14- fig. 11). In light of Mishra, artisan of ordinary skill would clearly appreciate that if the temperature is 215 °C (420 °F) at 15 mm from the weld center nugget in Bozkurt, the temperature in the center nugget must be at least equal to 420 °F (likely much higher), which meets the claimed range. Moreover, it is common sense that temperature at the center would be much higher than 420 °F. Accordingly, one skilled in the art would have readily understood that the temperature at the butt joint falls within 400-1000 °F in Bozkurt.
Concerning axial pressure at the joint
Bozkurt is silent as to the pressure in the range of 20-60% of the yield strength of the metal matrix composite. Concerning pressure applied to butt joint interface, examiner first notes that Applicant’s specification does not provide any guidance concerning the values of yield strength(s) of MMCs or applied pressure. The yield strength of a particular metal matrix composite highly depends on its composition and therefore, the values of yield strengths will vary based on specific composition(s) and consequently, the applied pressure will also vary. not limited to a particular pressure range/values, any value of yield strength and corresponding value of pressure/load within 20-60% meets the instant claim.
Fukuchi (also directed to friction stir welding process) teaches that FSW is an established technique for joining Al-alloys [Background- ¶ 0005] and discloses joining Al-based plate members 2-3 [fig. 2, ¶ 0043]. Fukuchi discloses that applied press load of 73.5 MPa (Table 1- first structure) is about 58% of the tensile strength of 125.5 MPa (Table 2- first structure). Similarly, Watanabe (also drawn to friction stir joining- ¶ 0003) teaches that applied axial pressure to the plate-shaped workpieces depends on the type and size of the materials that make the plate-shaped workpieces. In general, the axial pressure ranges from 10 to 150 MPa [¶ 0057]. This pressure (10-150 MPa) corresponds to 20-60% of yield strength of some Al-based MMCs. Moreover, the value of applied axial pressure is an art-recognized variable depending on the size and composition of the workpieces that are being joined by friction stirring (Watanabe). In light of teachings of Fukuchi & Watanabe, an artisan would have found to obvious to select suitable pressure from about 10-150 MPa during friction stir joining of plates in Bozkurt. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges, particularly in view of the fact that:
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974).  

See In re Boesch, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
3Attorney Docket No.: HOL-077-USAs to claim 2, Bozkurt discloses that the second major surfaces (bottom surfaces) of the two plates are substantially flush (fig. 1). Bozkurt as modified by Guo in claim 1 above includes nuclear fuel storage workpieces made of Al-based MMC alloys in producing a nuclear fuel storage basket/container.
As to claim 3, Bozkurt discloses that the rotary tool includes a tool pin (FSW tool with shoulder and pin/probe) having a conical or frustoconical shape (most common shape) which engages the butt joint during the heating step.
As to claim 4, Bozkurt discloses friction stir welding (FSW) is a solid-state process and thus, the portions of the first and second metal matrix composite plates in the plastic condition at the joint are not melted by the heating step.
As to claim 5, Bozkurt discloses that the metal matrix composite plates are comprised of aluminum or aluminum alloy powder mixed with embedded ceramics particles, including boron carbide (pg. 407- Introduction- left column).
As to claim 6, Bozkurt discloses that direction of axial pressure is substantially perpendicular to the first major surfaces (top surfaces) of the two workpieces (fig. 1). Bozkurt as modified by Guo in claim 1 above includes nuclear fuel storage workpieces made of Al-based MMC alloys.
As to claim 7, in step c), Bozkurt discloses that the rotary tool directly contacts both the first major surfaces of two workpieces.
As to claim 9, see rejection of claim 1 above concerning the butt joint temperature at the interface. Based on disclosure in Bozkurt and evidence of Mishra, one skilled in the art would have readily understood that the temperature at the butt joint interface falls within 400-1000 °F.
As to claim 10, Bozkurt discloses that the first and second workpiece plates are fused together at the butt joint after cooling (fig. 2).
As to claim 11, Bozkurt discloses that the metal matrix composite material comprises aluminum or aluminum alloy powder mixed with embedded ceramic particles, including boron carbide (pg. 407).
As to claim 12, Bozkurt discloses that the rotary tool includes a tool pin (FSW tool with shoulder and pin/probe) having a conical or frustoconical shape (most common shape) which engages the butt joint during the heating step.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozkurt (“Weldability of MMC Plates by Friction Stir Welding at Low Welding Parameters”, Materials and technology, 2011, NPL of record) in view of Packer et al. (US 2005/0116012, “Packer”), and further in view of Fukuchi et al. (US 2007/0280849, “Fukuchi”) & Watanabe et al. (US 2009/0291322, “Watanabe”)
Regarding claim 8, Bozkurt discloses a method for joining neutron absorbing materials together (welding of MMCs- abstract), the method comprising:
4C or TiC-pg. 407); 
b) positioning the edges of the first and second metal matrix composite plates together to form a joint extending along a plane (butting edges of plates- fig. 1- pg. 408), whereby the first major surface of the first plate is substantially flush with the first major surface of the second plate;
c) contacting the first major surfaces of both plates with a rotary tool (FSW tool) to frictionally heat the first and second plates at the joint to a plastic condition, whereby the rotary tool applies an axial pressure to the joint and the axial pressure is applied in a direction downward from the first major surface to the second major surface; 
d) intermingling plastic metal matrix composite material from the first and second plates together at the joint (pg. 408); and 
e) cooling the intermingled plastic metal matrix composite material (cooled to room temperature after completion of FSW) to a solid state forming a welded fusion zone comprised of the metal matrix composite material from the first and second plates, wherein the first and second metal plates are fused together at the joint (figs. 1-2, see Results and Discussion, pg. 408-409).
Packer is directed to friction stir welding of several types of alloys including MMCs with an improved stir welding tool [0010, 0015]. Packer  teaches friction stir welding a non-liner joint interface between tubular workpiece 120 and/or 122 and a block 110 to form a welded assembly 124 (figs. 4-8, [0048-0051])- this encompasses a joint interface made of a first non-linear pathway from the first workpiece and a complementary second non-linear pathway from the second workpiece as recited. Packer discloses that friction stir joining method has several advantages including tailoring and/or varying mechanical properties, for example tensile strength, within a joined assembly to expand the assembly usage applications [0053-0054]. Additionally, the method can produce a finer grain structure in most alloys, including aluminum alloys, and increase elongation [0055]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform friction stir welding on a non-linear joint interface between MMC alloy workpieces in the method of Bozkurt in order to produce a welded assembly having tailored properties (e.g.  tensile strength, finer grain structure, increased elongate) as needed for a particular application (Packer).
Concerning axial pressure at the joint
Bozkurt is silent as to the pressure in the range of 20-60% of the yield strength of the metal matrix composite. Concerning pressure applied to butt joint not provide any guidance concerning the values of yield strength(s) of MMCs or applied pressure. The yield strength of a particular metal matrix composite highly depends on its composition and therefore, the values of yield strengths will vary based on specific composition(s) and consequently, the applied pressure will also vary. Since Applicant’s claims are not limited to a particular pressure range/values, any value of yield strength and corresponding value of pressure/load within 20-60% meets the instant claim.
Fukuchi (also directed to friction stir welding process) teaches that FSW is an established technique for joining Al-alloys [Background- ¶ 0005] and discloses joining Al-based plate members 2-3 [fig. 2, ¶ 0043]. Fukuchi discloses that applied press load of 73.5 MPa (Table 1- first structure) is about 58% of the tensile strength of 125.5 MPa (Table 2- first structure). Similarly, Watanabe (also drawn to friction stir joining- ¶ 0003) teaches that applied axial pressure to the plate-shaped workpieces depends on the type and size of the materials that make the plate-shaped workpieces. In general, the axial pressure ranges from 10 to 150 MPa [¶ 0057]. This pressure (10-150 MPa) corresponds to 20-60% of yield strength of some Al-based MMCs. Moreover, the value of applied axial pressure is an art-recognized variable depending on the size and composition of the workpieces that are being joined by friction stirring (Watanabe). In light of teachings of Fukuchi & Watanabe, an artisan would have found to obvious to select suitable pressure from about 10-150 MPa during friction stir joining of 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the claimed applied pressure through process optimization in the FSW method of Bozkurt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). MPEP 2144.05.
	
Claims 13-18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozkurt (“Weldability of MMC Plates by Friction Stir Welding at Low Welding Parameters”, Materials and technology, 2011, NPL of record) in view of Guo et al. (Friction stir welded joints of aluminum alloys, Materials Science and Engineering, 2012, see attached NPL), Colligan (US 2007/0057015), and further in view of Fukuchi et al. (US 2007/0280849, “Fukuchi”) & Watanabe et al. (US 2009/0291322, “Watanabe”).
Regarding claim 13, Bozkurt discloses a method for welding neutron absorbing materials together (welding of MMCs- abstract), the method comprising:
4C or TiC-pg. 407); 
b) positioning the edges of the first and second metal matrix composite plates together to form a butt joint extending along a plane (fig. 1- pg. 408);
c) contacting the first major surfaces of both plates with a rotary tool (FSW tool) to frictionally heat the first and second plates at the butt joint to a plastic condition, whereby the rotary tool applies an axial pressure to the butt joint and the axial pressure is applied in a direction that is coplanar with the plane (vertical plane defined by the edges at the butt joint); 
d) intermingling plastic metal matrix composite material from the first and second plates together at the butt joint (pg. 408); and 
e) cooling the intermingled plastic metal matrix composite material (cooled to room temperature after completion of FSW) to a solid state forming a welded fusion zone comprised of the metal matrix composite material from the first and second plates, wherein the first and second metal plates are fused together at the butt joint (figs. 1-2, see Results and Discussion, pg. 408-409).
Bozkurt discloses Al-based MMCs being used in aerospace and transportation industries, but does not mention a nuclear storage container. Guo teaches friction stir welding of AA1100-B4C MMC alloys, which is mainly used spent nuclear fuel storage and transportation application owing to their good mechanical properties, thermal conductivity and specific ability of capturing neutrons (pg. 149- right column- 2nd paragraph). Guo discloses that FSW of MMCs and monolithic metals has become an important research topic in recent years and is attractive as well as cost-effective for many applications (pg. 149- Introduction). Consequently, one skilled in the art would appreciate that Al-based MMC alloys would be joined to form a monolithic spent nuclear fuel basket. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to perform friction stir welding of AA1100-B4C MMC alloy workpieces in the method of Bozkurt in order to produce a nuclear fuel storage basket/container because it would provide good mechanical properties, thermal conductivity and specific ability of capturing neutrons, as suggested by Guo.
Bozkurt discloses butt joint, but is silent as to forming a corner joint. However, corner joint is well-known in the art. Colligan teaches that friction stir welding has been commonly applied to butt joints, corner joints as well as lap joints (see Background- [0002]). In corner joint, an edge of first workpiece is positioned adjacent to a major surface of second workpiece, whereby a major surface of the first workpiece is substantially flush with an edge of the second workpiece. The arrangement of workpieces in butt joint, corner joint and lap joint is common welding knowledge to those of ordinary skill in the art. Bozkurt teaches that Al-based MMCs are commonly used in aerospace and 
Concerning axial pressure at the joint
Bozkurt is silent as to the pressure in the range of 20-60% of the yield strength of the metal matrix composite. Concerning pressure applied to corner joint interface, examiner first notes that Applicant’s specification does not provide any guidance concerning the values of yield strength(s) of MMCs or applied pressure. The yield strength of a particular metal matrix composite highly depends on its composition and therefore, the values of yield strengths will vary based on specific composition(s) and consequently, the applied pressure will also vary. Since Applicant’s claims are not limited to a particular pressure range/values, any value of yield strength and corresponding value of pressure/load within 20-60% meets the instant claim.
Fukuchi (also directed to friction stir welding process) teaches that FSW is an established technique for joining Al-alloys [Background- ¶ 0005] and discloses joining Al-based plate members 2-3 [fig. 2, ¶ 0043]. Fukuchi discloses that applied press load of 73.5 MPa (Table 1- first structure) is about 58% of the tensile strength of 125.5 MPa (Table 2- first structure).  Similarly, Watanabe (also drawn to friction stir joining- ¶ 0003) teaches that applied axial pressure to 
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974).  

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the claimed applied pressure through process optimization in the FSW method of Bozkurt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980). MPEP 2144.05. Thus, Bozkurt as modified by teachings of Colligan, Fukuchi and Watanabe above discloses forming a corner joint between two MMC plates/workpieces, wherein the rotary 
As to claim 14, Bozkurt discloses that the rotary tool includes a tool pin (FSW tool with shoulder and pin/probe) having a conical or frustoconical shape (most common shape) which engages the joint during the heating step.
As to claim 15, Bozkurt discloses friction stir welding (FSW) is a solid-state process and thus, the portions of the first and second MMC plates in the plastic condition at the corner joint are not melted by the heating step.
As to claim 16, Bozkurt discloses that the metal matrix composite plates are comprised of aluminum or aluminum alloy powder mixed with embedded ceramics particles, including boron carbide (pg. 407- Introduction- left column).
As to claim 17, in the corner joint arrangement, the direction of the axial pressure by the rotary tool is substantially perpendicular to the second major surface of the first workpiece and substantially parallel to the first major surface of the second workpiece. Bozkurt as modified by Guo in claim 13 above includes nuclear fuel storage workpieces made of Al-based MMC alloys in producing a nuclear fuel storage basket/container.
As to claim 18, in step c), Bozkurt as modified by Colligan includes the rotary tool directly contacting both the first major surfaces of two workpieces. Bozkurt as modified by Guo in claim 13 above includes nuclear fuel storage workpieces made of Al-based MMC alloys.
As to claim 20, Bozkurt as modified by Colligan discloses that the first and second workpiece plates are fused together at the corner joint after cooling. .
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bozkurt in view of Guo, Colligan, Fukuchi, and Watanabe as applied to claim 13 above, and further in view of Mishra et al. (“Friction stir welding and processing”, Materials Science and Engineering, 2005, NPL of record).
As to claim 19, Bozkurt discloses that the heating temperature is 215-220 °C (420-430 °F) at lower rotation speed and 255-270 °C (490-518 °F) at higher rotation speed at 15 mm from the weld center (pg. 410- Temperature measurements). This implies that temperature at the center of the joint is certainly higher than 215°C (420 °F) because it is basic welding knowledge that stir zone (weld center) temperature is higher than surrounding zones (TMAZ and HAZ). Mishra describes typical temperature distribution for friction stir welds citing several references (pg. 14). Mishra shows the temperature chart of exemplary Al-alloy, wherein the temperature in the weld center nugget ranges from 420-475°C (788-887 °F) and gradually declines to 250-300°C (482-572 °F) at a distance ranging to about 10 mm from edge of the center nugget (pg. 14- fig. 11). In light of Mishra, artisan of ordinary skill would clearly appreciate that if the temperature is 215 °C (420 °F) at 15 mm from the weld center nugget in Bozkurt, the temperature in the center nugget must be at least equal to 420 °F (likely much higher), which meets the claimed range. Accordingly, one skilled in the art would have readily understood that the temperature at the corner joint falls within 400-1000 °F in the combination of Bozkurt, Guo, Colligan, Fukuchi & Watanabe.
Response to Amendment and Arguments
Applicant’s arguments with respect to recently amended claims have been considered but are moot because the new grounds of rejection set forth above do not rely on any reference applied in the prior rejection for the pertinent matter challenged in the arguments. Specifically, examiner notes that newly cited disclosure of Guo (see NPL) teaches applying friction stir joining to produce a nuclear fuel storage container. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735